Benjamin Mintz
Vincent Sama
Peta Gordon
ARNOLD & PORTER KAYE SCHOLER LLP
250 West 55th Street
New York, New York 10019-9710
Telephone: (212) 836-8000
Fax: (212) 836-8689



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                          Chapter 11

WONDERWORK, INC.,                                               Case No. 16-13607 (SMB)

                         Debtor.                                Hearing: January 10, 2019 at 10:00 a.m.

                                                                Objection Deadline: January 3, 2019 at
                                                                4:00 p.m.



     SUMMARY COVER SHEET TO THE APPLICATION OF HELP ME SEE, INC.
    FOR REIMBURSEMENT OF CERTAIN LEGAL FEES PURSUANT TO SECTIONS
            503(b)(3)(D) AND 503(b)(4) OF THE BANKRUPTCY CODE

Name of Applicant:                                     Help Me See, Inc.

Name of Client:                                        N/A

Time Covered by Application:                           January 4, 2017 - September 28, 2018

Total Fees Sought:1                                    $2,750,000

Total Expenses Sought:                                 $0

Voluntary Reduction of Fees:                           $237,030.50

Petition Date:                                         December 29, 2016 (date of WonderWork, Inc.’s

1
         The HMS Substantial Contribution Claim is not treated as an administrative expense claim, but is a
subordinated claim, which is only eligible to receive payment if the Litigation Trust obtains net recoveries in
excess of the net claims held by participating creditors in the Litigation Trust.
                                             chapter 11 petition)

Retention Date:                              N/A

Date of Order Approving Employment:          N/A

Total Compensation Previously Requested:     N/A

Total Expenses Previously Requested:         N/A

Total Compensation Previously Awarded:       N/A

Total Expenses Previously Awarded:           N/A

Blended Rate in this Application for All     $818.03
Attorneys/Law Clerks (pending admission):

Number of Professionals Included in this     34
Application:

Number of Professionals Included in this     11
Application who billed more than 15 hours:




                                             2
     SUMMARY OF PROFESSIONALS INCLUDED IN THIS FEE APPLICATION

                                  Department/     Year                              Total
    Timekeeper         Title                               Rate2                                    Total Fees
                                     Group      Admitted                            Hours
 M. Bernstein Partner               Antitrust     2005     $1165                     1.5               $1,748.00
  P. Gordon   Counsel               Litigation    2004    $790-840                  1170.9          $944,830.00
   B. Mintz   Partner              Bankruptcy     1996   $980-1050                  730.05          $745,192.00
   V. Sama    Partner               Litigation    1983 $1450-1550                   218.95          $337,100.00
  D. Sausen   Partner                  Tax        2002      $905                     1.7               $1,538.00
C. Schumacher Partner               Litigation    2002    $885-940                   43.6             $38,757.50
                                                          TOTAL:                    2166.7         $2,069,165.50
    N. Balluku     Associate       Bankruptcy     2013      $690                    32.65             $22,529.00
    S. Fruchter    Associate       Bankruptcy     2014      $605                     12.7              $7,683.50
     R. Graber     Associate           Tax        2012      $670                     5.5               $3,685.00
    B. Gibbons     Associate        Litigation    2016    $510-605                  433.7           $229,500.00
     K. Neaton     Associate       Bankruptcy     2013    $575-670                  42.35             $26,873.50
     D. Norber      Attorney        Litigation    1993      $576                     0.5                 $228.00
    K. Pontzer     Law Clerk        Litigation    N/A       $560                     1.9               $1,065.00
    W. Sharon      Law Clerk        Litigation    N/A       $295                     3.2                 $944.00
    J. Wieboldt    Associate        Litigation    2014    $620-715                  899.3            $579,997.00
                                                          TOTAL:                    1429.3          $872,505.00
   C. Albert          Clerk         Litigation    N/A       $216                     0.2                  $41.00
   S. Amoo          Paralegal       Litigation    N/A     $275-295                   48.3             $13,350.00
L. Champagne        Paralegal       Litigation    N/A       $320                     14.8              $4,736.00
   K. Felton         Analyst        Research      N/A       $290                     0.3                  $87.00
  F. German           Clerk         Litigation    N/A       $216                     2.65                $571.00
 A. Gonzalez          Clerk         Litigation    N/A       $115                       1                 $115.00
 J. Goodrich        Manager         Litigation    N/A       $265                     1.8                 $477.00
    T. Hull           Clerk         Litigation    N/A       $205                     0.8                 $164.00
   P. James           Clerk         Litigation    N/A       $120                       6                 $720.00
 T. Langsdorf       Paralegal       Litigation    N/A       $385                     27.7             $10,666.00
    J. Little        Analyst        Research      N/A       $290                     0.5                 $145.00
   E. Maks            Clerk         Litigation    N/A     $175-195                   2.5                 $448.00
W. McClendon         Analyst        Litigation    N/A       $355                       1                 $355.00
   S. Rastin        Manager         Litigation    N/A       $370                     8.6               $3,182.00
  L. Schwall        Paralegal       Litigation    N/A     $370-380                   4.2               $1,574.00
   T. Tesher        Paralegal       Litigation    N/A       $200                      20               $4,000.00
M. Van Roten        Paralegal       Litigation    N/A       $200                     19.5              $3,900.00
   S. Walsh           Clerk         Litigation    N/A       $115                     3.8                 $444.00
 D. Waltower          Clerk         Litigation    N/A       $110                     3.5                 $385.00
                                                          TOTAL:                     167.15           $45,360.00
                                                     TOTAL FEES:                    3763.15        $2,987,030.50
                                             TOTAL FEES SOUGHT:                                    $2,750,000.00

2
         Cells with a range represent the 2017 and 2018 rates, which was the only increase during this case.

                                                         3
                         BLENDED RATE OF PROFESSIONALS

                              Total                                Blended Hourly Rate
Category of Timekeeper                        Total Fees
                              Hours                                Billed this Application
    Partners/Counsel          2166.7         $2,069,165.50                 $954.98
       Associates             1423.7         $870,268.00                   $611.27
All Attorneys/Law Clerks       3596          $2,941,670.50                 $818.03
    All Timekeepers          3763.15         $2,987,030.50                 $793.75


              SUMMARY OF FEES REQUESTED BY TASK CATEGORY
                     January 4, 2017 - September 28, 2018

Category                                            Task        Hours           Fees
Monitoring and Correcting Debtors’ Filings           001          236.65      $155,492.00
Rule 2004 Discovery                                  002          532.2       $357,276.00
Motion to Appoint a Chapter 11 Trustee               003          453.5       $309,864.00
Examiner Investigation                               004          679.8       $491,389.00
Motion Practice                                      005          394.15      $284,038.00
Negotiation and Confirmation of the Plan             006          822.9       $836,469.50
Administrative Claims                                007          643.95      $552,502.00
Total Fees:                                                      3763.15    $2,987,030.50
Total Fees Sought:                                                          $2,750,000.00


                          SUMMARY OF FEES REQUESTED BY
                         TASK CATEGORY PER PROFESSIONAL
                           January 4, 2017 - September 28, 2018

001 Monitoring and Correcting Debtors’ Filings
Timekeeper                                        Hours         Rate       Fees Amount
P. Gordon                                            43.1       $790             $34,049.00
B. Mintz                                            21.35       $980             $20,923.00
V. Sama                                                    1   $1450                 $1,450.00
C. Schumacher                                         1.2       $885                 $1,062.00


                                             4
B. Gibbons                                     41.2    $510        $21,012.00
K. Neaton                                        1     $575          $575.00
J. Wieboldt                                   116.5    $620        $74,013.00
T. Langsdorf                                    0.8    $385          $308.00
M. Van Roten                                   10.5    $200         $2,100.00
001 Total                                    236.65               $155,492.00


002 Rule 2004 Discovery
Timekeeper                                   Hours     Rate   Fees Amount
P. Gordon                                     133.2    $790       $105,228.00
B. Mintz                                       42.1    $980        $41,258.00
V. Sama                                         3.8   $1450         $5,510.00
C. Schumacher                                  15.4    $885        $13,629.00
N. Balluku                                     0.75    $690          $518.00
B. Gibbons                                     69.9    $510        $35,649.00
W. Sharon                                       3.2    $295          $944.00
J. Wieboldt                                  221.85    $620       $141,982.00
S. Amoo                                         19     $275         $5,225.00
F. German                                      0.25    $216           $54.00
J. Goodrich                                     1.8    $265          $477.00
T. Langsdorf                                   6.35    $385         $2,445.00
W. McClendon                                     1     $355          $355.00
S. Rastin                                       8.6    $370         $3,182.00
T. Tesher                                        3     $200          $600.00
D. Waltower                                      2     $110          $220.00
002 Total                                     532.2               $357,276.00


003 Motion to Appoint a Chapter 11 Trustee
Timekeeper                                   Hours     Rate   Fees Amount
P. Gordon                                     113.5    $790        $89,665.00
B. Mintz                                       45.5    $980        $44,590.00


                                         5
V. Sama                             3.7   $1450         $5,365.00
C. Schumacher                        16    $885        $14,160.00
N. Balluku                         31.9    $690        $22,011.00
B. Gibbons                         81.4    $510        $41,514.00
K. Neaton                           3.6    $575         $2,070.00
J. Wieboldt                      130.05    $620        $83,172.00
C. Albert                           0.2    $216           $41.00
S. Amoo                             4.1    $275         $1,128.00
K. Felton                           0.3    $290           $87.00
F. German                           0.7    $216          $151.00
A. Gonzalez                           1    $115          $115.00
T. Langsdorf                       8.75    $385         $3,369.00
E. Maks                               2    $175          $350.00
L. Schwall                          0.3    $370          $111.00
M. Van Roten                          9    $200         $1,800.00
D. Waltower                         1.5    $110          $165.00
003 Total                         453.5               $309,864.00


004 Examiner Investigation
Timekeeper                       Hours     Rate   Fees Amount
P. Gordon                        291.35    $790       $230,167.00
B. Mintz                          91.05    $980        $89,229.00
V. Sama                            8.15   $1450        $11,820.00
C. Schumacher                       5.1    $885         $4,514.00
B. Gibbons                          114    $510        $58,140.00
K. Neaton                             7    $575         $4,025.00
D. Norber                           0.5    $576          $228.00
J. Wieboldt                      137.15    $620        $87,265.00
S. Amoo                               3    $275          $825.00
F. German                           1.7    $216          $366.00
T. Langsdorf                        2.9    $385         $1,117.00


                             6
J. Little                                         0.5    $290          $145.00
L. Schwall                                        0.4    $370          $148.00
T. Tesher                                         17     $200         $3,400.00
004 Total                                       679.8               $491,389.00


005 Motion Practice
Timekeeper                                     Hours     Rate   Fees Amount
P. Gordon                                      134.95    $790       $106,611.00
B. Mintz                                        81.95    $980        $80,311.00
V. Sama                                           0.3   $1450          $435.00
C. Schumacher                                     2.3    $885         $2,036.00
B. Gibbons                                       38.8    $510        $19,788.00
K. Neaton                                         4.2    $575         $2,415.00
J. Wieboldt                                     99.85    $620        $62,974.00
S. Amoo                                          18.9    $275         $5,198.00
T. Langsdorf                                      8.9    $385         $3,427.00
L. Schwall                                        1.5    $370          $555.00
S. Walsh                                          2.5    $115          $288.00
005 Total                                      394.15               $284,038.00


006 Negotiation and Confirmation of the Plan
Timekeeper                                     Hours     Rate   Fees Amount
M. Bernstein                                      0.5   $1165          $583.00
P. Gordon (2018)                               227.05    $840       $190,722.00
P. Gordon (2017)                                  14     $790        $11,060.00
B. Mintz (2018)                                 314.1   $1050       $329,805.00
B. Mintz (2017)                                  11.1    $980        $10,878.00
V. Sama (2018)                                 144.65   $1550       $224,207.00
V. Sama (2017)                                    3.5   $1450         $5,075.00
D. Sausen                                         1.7    $905         $1,538.00
C. Schumacher (2018)                              0.4    $940          $376.00


                                          7
C. Schumacher (2017)               0.5    $885         $442.00
S. Fruchter                        3.3    $605        $1,996.00
R. Graber                          5.5    $670        $3,685.00
B. Gibbons                         9.6    $605        $5,808.00
K. Neaton                         7.45    $670        $4,991.50
K. Pontzner                        1.9    $560        $1,065.00
J. Wieboldt (2018)               40.65    $715       $29,065.00
J. Wieboldt (2017)                15.2    $620        $9,424.00
L. Champagne                      14.8    $320        $4,736.00
T. Hull                            0.8    $205         $164.00
P. James                           4.5    $120         $540.00
L. Schwall                         0.4    $380         $152.00
S. Walsh                           1.3    $115         $156.00
006 Total                        822.9              $836,469.50


007 Administrative Claims
Timekeeper                      Hours     Rate   Fees Amount
M. Bernstein                        1    $1165        $1,165.00
P. Gordon (2018)                 169.3    $840      $142,212.00
P. Gordon (2017)                 44.45    $790       $35,116.00
B. Mintz (2018)                  110.8   $1050      $116,340.00
B. Mintz (2017)                   12.1    $980       $11,858.00
V. Sama (2018)                   51.55   $1550       $79,903.00
V. Sama (2017)                     2.3   $1450        $3,335.00
C. Schumacher                      2.7    $940        $2,538.00
S. Fruchter                        9.4    $605        $5,687.00
B. Gibbons (2018)                 77.9    $605       $47,130.00
B. Gibbons (2017)                  0.9    $510          $459.00
K. Neaton                         19.1    $670       $12,797.00
J. Wieboldt (2018)               84.85    $715       $60,668.00
J. Wieboldt (2017)                50.7    $620       $31,434.00


                            8
S. Amoo             3.3   $295      $974.00
P. James            1.5   $120      $180.00
E. Maks             0.5   $195       $98.00
L. Schwall          1.6   $380      $608.00
007 Total        643.95          $552,502.00




             9
